Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011. or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-19709 BIOLARGO, INC. (Exact name of registrant as specified in its charter) Delaware 65-0159115 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16221 Heron Avenue La Mirada, California 90638 (Address, including zip code, of principal executive offices) (949)643-9540 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨ Non -accelerated filer¨Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares of the Registrant’s Common Stock outstanding as of November 11, 2011 was 58,323,182 shares. Table of Contents BIOLARGO, INC. FORM 10-Q INDEX PARTI Item1 Financial Statements Item2 Management's Discussion and Analysis and Financial Condition and Results of Operations Item4 Controls and Procedures PARTII Item2 Unregistered Sales of Equity Securities and Use of Proceeds Item 5 Other Information Item6 Exhibits Signatures Exhibit Index Exhibit 31.1 Exhibit 31.2 Exhibit 32 i Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements BIOLARGO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2, 2011 December 31, September 30, (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses Total current assets FIXED ASSETS Equipment, net OTHER ASSETS Deposit — TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Convertible notes payable, current portion Discount on convertible notes, current portion net of amortization ) ) Note payable Deferred revenue Deposit Total Current Liabilities LONG-TERM LIABILITIES Convertible notes payable, net of current portion Discount on convertible notes, net of current portion and amortization ) ) Total Long-term Liabilities TOTAL LIABILITIES COMMITMENTS, CONTINGENCIES AND SUBSEQUENT EVENTS (Notes 11, 12 and 13) STOCKHOLDERS’ EQUITY (DEFICIT) Convertible Preferred Series A, $.00067 Par Value, 50,000,000 Shares Authorized, -0- Shares Issued and Outstanding, at December 31, 2010 and September 30, 2011. — — Common Stock, $.00067 Par Value, 200,000,000 Shares Authorized, 51,782,619 and 56,732,582 Shares Issued, at December 31, 2010 and September 30, 2011. Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders’ Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ See accompanying notes to unaudited condensed consolidated financial statements -1- Table of Contents BIOLARGO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE-MONTH PERIODS ENDED SEPTEMBER 30, 2 (unaudited) For the three-month periods ended September 30, For the nine-month periods ended September 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenue License fee $ 2,500 $ 109,720 $ 5,000 $ Product Total revenue Cost of goods sold Gross Margin Costs and expenses Selling, general and administrative Research and development Amortization and depreciation Total costs and expenses Loss from operations ) Interest expense ) Other Income — — Net other expense ) Net loss $ ) $ ) $ ) $ ) Loss per common share – basic and diluted Loss per share $ ) $ ) $ ) $ ) Weighted average common share equivalents outstanding See accompanying notes to unaudited condensed consolidated financial statements -2- Table of Contents BIOLARGO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE NINE-MONTH PERIOD ENDED SEPTEMBER 30, 2011 (UNAUDITED) Common Stock Number of Shares Par Value Additional Paid-In Capital Accumulated Deficit Total BALANCE DECEMBER 31, 2010 $ $ $ ) $ ) Conversion of the 2008 Spring Notes and accrued interest obligations — Conversion of the accrued interest related to the Spring 2009 Notes 89 — Conversion of the accrued interest related to the Spring 2010 Notes 76 — Issuance of stock for cash received in Summer 2010 PPM — Issuance of stock for cash received in Winter 2011 PPM — Issuance of stock for cash received in Fall 2011 PPM 96 — Fair value of warrant extension — — — Issuance of stock for services to consultants 59 — Issuance of stock for services to Officers — Issuance of stock options to consultants — — — Issuance of stock options to officer and Board of directors — — — Net loss for the nine-month period ended September 30, 2011 — — — ) ) BALANCE SEPTEMBER 30, 2011 $ $ $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements -3- Table of Contents BIOLARGO, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR NINE-MONTH PERIODS ENDED SEPTEMBER 30, 2 (unaudited) For the nine-month periods ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Non-cash accrued option compensation expense — Non-cash interest expense related to the amortization of the fair value of warrants issued in conjunction with our convertible notes Non-cash expense related to options issued to officers and board of directors Non-cash expense related to stock issued to our board of directors for settlement of obligations Non-cash expense related to options issued to consultants Non-cash expense related to stock issued to consultants Issuance of stock for interest incurred during the nine-month period — Amortization and depreciation expense Increase (decrease) in cash from change in: Accounts receivable (1,543 ) Inventory (5,506 ) (61,616 ) Prepaid expenses Other assets — (26,345 ) Accounts payable and accrued expenses Deferred revenue (54,652 ) Deposits — Net Cash Used In Operating Activities (712,207 ) (1,334,451 ) CASH FLOWS FROM INVESTING ACTIVITIES Funds used to purchase equipment — (3,740 ) Net Cash Used In Investing Activities — (3,740 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from Summer 2010 PPM Proceeds from Winter 2011 PPM — Proceeds from Fall 2011 PPM — Proceeds from convertible notes — Proceeds from note payable — Payments on note payable (20,000 ) (20,000 ) Net Cash Provided By Financing Activities NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (235,421 ) CASH AND CASH EQUIVALENTS — BEGINNING CASH AND CASH EQUIVALENTS — ENDING $ $ -4- Table of Contents SUPPLEMENTAL DISCLOSURES OF CASHFLOW INFORMATION Cash Paid During the Period for: Interest $
